Title: To Thomas Jefferson from Lafayette, [before 3 June 1789]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


I Most Heartily thank You, My dear friend, for Your Excellent ideas. What will Become of the States Generals God knows. Our House Has this Morning protested Against the Appellation of Commons, and the Commons Have said there Must Be No intermediaire Between them and the King. It is true they Meant the Ministers But we took it for us. In the Mean While the King and Queen are on the Aristocratical Side. I will Endeavor to Bring Matters to the Issue You point out. Less Even than that for the present. But it is very Hard to Navigate in such a Whirling. Bonjour.
